Third District Court of Appeal
                                State of Florida

                         Opinion filed September 17, 2014.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D14-1899
                         Lower Tribunal No. 99-5569 (A)
                              ________________


                             Valation Curtis Ellis,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Thomas Rebull, Judge.

      Valation Curtis Ellis, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before ROTHENBERG, LOGUE, and SCALES, JJ.

      ROTHENBERG, J.

      This is an appeal from an order summarily denying a motion filed pursuant
to Florida Rule of Criminal Procedure 3.850 which, however, should be treated as

filed pursuant to rule 3.800(a). On appeal from a summary denial, this Court must

reverse unless the postconviction record shows conclusively that the appellant is

entitled to no relief. See Fla. R. App. P. 9.141(b)(2)(D).

      Because the record now before us fails to make the required showing, we

reverse the order and remand for further proceedings. If the trial court again enters

an order summarily denying the postconviction motion, the court shall attach

record excerpts conclusively showing that the appellant is not entitled to any relief.

      Reversed and remanded for further proceedings.




                                          2